Title: From Thomas Jefferson to John Barnes, [18] July 1797
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello July [18.] 1797
                    
                    After parting with you at Philadelphia, I recollected that the box which Mr. Johnston was forwarding to you for me, went from this place and contained a large tooth and another bone of the Mammoth. I must ask the favor of you to open it and to take the tooth, have it packed in a box of exact size, to be directed to ‘the Prince of Parma,’ and delivered to the Chevalier Yrujo, Minister of Spain, to be forwarded. I have before spoken to the Minister concerning it, and have written to the Prince on the subject; so nothing more will be necessary, as to that. Be so good as to give the other bone houseroom till I come to Philadelphia.
                    It will be necessary to discount the notes for the second moiety of paiments due for my tobacco which came to the discountable period on the 15th. inst. being then within 60. days of paiment. On this ground I have this day drawn on you in favor of Charles Johnston & Co. for five hundred dollars at 10. days sight. As an explanation of this draught, I inclose a state of our account according to my view of it which I believe is nearly correct. According to this, after paying the present draught of 500 Dol. there will remain a balance in my favor of about 131.41 without taking into account Mr. Short’s dividend for the last two quarters.  No doubt you have some small debets against me not noted here nor known to me. I am with great esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                